In an action to recover damages for personal injuries, defendants moved to dismiss the complaint under subdivision 6 of ride 107 of the Rules of Civil Practice, on. the ground that the action was not instituted within the time limited by law. The motion was denied, and defendants appeal. Order affirmed, with $10 costs and disbursements, with leave to defendants to answer within ten days from the entry of the order hereon. (Mulligan v. County of Westchester, 272 App. Div. 929, on reargument 272 App. Div. 1023, decided Oct. 20, 1947; Amex Asphalt Corp. V. City of New York, 263 App. Div. 968, affd. 288 N. Y. 721; General Municipal Law, § 50-e; L. 1941, ch. 777, § 10.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.